Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  “a pressing part…pressed by a valve body installed in the booster”  and “connected to the valve body” of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Examiner does not see any valve body shown in the drawings. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 3, Applicant recites the limitation “pressed by a valve body installed in the booster” and later claims “connected to the valve body”. Examiner has reviewed the specification and the drawings but there is only a limited discussion of a valve body and no drawings which support the claim language Applicant recites. Examiner acknowledges the prior art figures but there is no valve body shown merely a movable joint connection means between the master cylinder and pedal. It is unclear to the Examiner whether Applicant is limiting the claim to only vacuum boosters (as that appears to be what is shown in the prior art figure and typically contain valve bodies which interact with pedal motion) with the limitation of the valve body or whether Applicant is attempting to claim something entirely different. Examiner would appreciate clarification in the language or drawings as to what valve body is present and the connection means.
For purposes of examination and compact prosecution, the Examiner has interpreted the claim language of claim 3 to only require a similar structure to that presented in the Figures and essentially has treated the valve body as absent as the limitation needs further definition for Examiner to properly analyze the claim. 
Claim 4 is rejected based off its dependency of claim 3. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strengert et al., U.S. Patent 9,643,584 (hereinafter “ Strengert”).
In Reference to Claim 1: 
Stengert discloses a master cylinder (Figure 1) for a brake, comprising: a cylinder housing (18); a first piston (19a) in the cylinder housing and movable by an operation force received from a brake pedal (22); and a second piston (19b) in the cylinder housing and movable with the first piston, wherein the first piston comprises: a first piston body partially within the cylinder housing (18); and a booster connection (26g) oriented in a direction opposite to that in which the first piston body faces the second piston, integrated with the first piston body, and connected to a booster so as to receive the operation force of the brake pedal. See, Figure 1.
In Reference to Claim 3: 
In so far as the claim is defined (See above, Claim Rejection under 35 USC § 112), Stengert discloses herein the booster connection comprises: a pressing part extending from an end of the first piston body, facing the booster, and pressed by a valve body installed in the booster; and a connection piece protruding from the pressing part toward the booster and connected to the valve body. See, Figure 1: Note the extension of 19a with a rod like integrated extension into another ring shaped (piston) piston like disk 26g; Examiner notes that the overall structure of Stengard resembles the same extension and wide structure as shown in Applicants Figure of his intended invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strengert et al., U.S. Patent 9,643,584 (hereinafter “ Strengert”) in view of Hwang, Korean Patent Publication KR20110125109 (hereinafter “Hwang”). 
In Reference to Claim 5 and 6: 
Stengart discloses all the limitations set forth in claim 1, and further discloses a first return spring within the first piston body, configured to return the first piston body to an original state, and a second a second piston body located within the cylinder housing and arranged to be reciprocated in the cylinder housing; a second return spring within the second piston body and configured to return the second piston body to an original state (See, Figure 1), but fails to disclose a first piston rod coupled to the first piston body and protruding towards the second piston and a second piston rod on the second piston body.
However, in the same field of endeavor Hwang discloses a hydraulic brake system featuring a brake booster wherein the master cylinder features a first piston and second piston both feature piston rods for the purpose of maintain proper spring alignment during actuation and return of the spring. 
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify the first and second piston of Stengart to include piston rods on the respective pistons for the purpose of maintaining spring alignment and a proper return function after the brake is actuated as taught by the brake system of Hwang. 
In Reference to Claim 7 and 8: 
Stengart further discloses wherein the first return spring has one end supported by the second piston body and the other end supported by the first piston body and the second return spring has one end supported by an inner surface of the cylinder housing and the other end supported by the second piston body. See, Stengart Figure 1. 

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S COLLINS/Examiner, Art Unit 3745     

/THOMAS E LAZO/Primary Examiner, Art Unit 3745